MEMORANDUM **
Carl R. Benavidez appeals pro se the judgment of the district court dismissing his discrimination action with prejudice and without leave to amend. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Arrington v. Wong, 237 F.3d 1066, 1069 (9th Cir.2001), and we affirm.
Because Benavidez did not contact the Equal Employment Opportunity (“EEO”) office within 45 days of June 19, 1995, the date on which he should have been aware of the facts that gave rise to his allegations, the district court properly dismissed the action. See 29 C.F.R. § 1614.105(a); Leorna v. United States Dep’t of State, 105 F.3d 548, 551 (9th Cir.1997). We are unpersuaded by Benavidez’s contention that he could not have made his EEO complaint until October 20, 1999. See Benavidez v. Dep’t of Navy, 241 F.3d 1370, 1372 (Fed. Cir.2001) (recounting factual history of same events at issue here and affirming Merit Systems Protection Board’s dismissal of Benavidez’s appeal).
In light of our disposition, we do not reach Benavidez’s additional contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.